Citation Nr: 0432894	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-29 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychosis 
secondary to service-connected disabilities of the cervical 
and lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected disabilities of the 
cervical and lumbar spine.

3.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

4.  Entitlement to service connection for dermatosis papulosa 
nigra (DPN).

5.  Entitlement to service connection for a sinus-related 
injury.

6.  Entitlement to service connection for sexual dysfunction 
secondary to the service-connected disability of lumbar 
strain.

7.  Entitlement to a disability rating in excess of 20 
percent for arthritis and degenerative disc disease, C4-C7, 
of the cervical spine.

8.  Entitlement to a disability rating in excess of 20 
percent for the lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Of review of record shows that in VA Forms 21-4138 dated in 
April and June 2002, the veteran requested service connection 
for injuries to his eyes, shoulder, arms and wrist secondary 
to his service-connected cervical spine disability and to 
reopen a service-connection claim for dental trauma.  These 
issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  The Board observes that, although the 
veteran claims he has sexual dysfunction secondary to his 
service-connected lumbar spine disability, the RO did not 
provide him with the regulations regarding service connection 
for secondary conditions (38 C.F.R. § 3.310 (2004)).  

The Board notes that the duty to assist includes obtaining 
pertinent VA treatment records and providing a VA medical 
examination when necessary for an adequate determination.  
The veteran was discharged from his second period of service 
in October 1983.  Here, the RO denied the veteran's service-
connection claims due to the absence of a current diagnosis 
of the claimed disorders.  Even though the claims file 
contains numerous VA treatment records from April 1988 
through August 2003, there are many periods without any VA 
records.  The Board feels that another attempt should be made 
by the RO to obtain, and associate with the record, copies of 
any missing VA treatment records from October 1983 to the 
present, as such records might show a diagnosis and/or 
continuity of a claimed disorder or the worsening of his 
service-connected spine disabilities.  



Increased Rating Claims

The Board also observes that the rating criteria pertaining 
to intervertebral disc syndrome (IDS) and diseases and 
injuries of the spine were amended effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 68 Fed. Reg. 54,454-58 (August 27, 2003); 
69 Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004)).  The current 
criteria cannot be used prior to their respective effective 
dates.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Even 
though the January 2004 supplemental statement of the case 
provided the veteran with the new rating criteria, the 
October and November 2000 VA examination reports did not 
contain a complete set of measurements for range of motion 
nor clinical findings addressing the revised rating criteria 
for the cervical or the lumbar spine disabilities, which 
includes both orthopedic and neurologic criteria.  In 
addition, the October 2000 VA spine examiner failed to 
indicate whether there was a claims file to review.  The 
veteran is service-connected for lumbosacral strain but the 
claims file indicates that he has degenerative disc disease 
(or IDS) of the lumbar spine.  The RO should schedule the 
appellant for VA orthopedic and neurologic examinations to 
ascertain the nature and extent of his cervical and lumbar 
spine disabilities, to include consideration the new IDS and 
September 2003 spinal disorders rating criteria.  On remand, 
the RO should consider all likely diagnostic codes for the 
appellant's cervical and lumbar spine disabilities, to 
include both the old (pre-September 2002) and new rating 
criteria (September 2002 and September 2003).  

Service-connection Claims
 
Post-service medical records show treatment for adjustment 
reaction with anxiety and dysphoria, anxiety state and 
anxiety.  In April 2000, the veteran was diagnosed with a 
psychotic disorder due to chronic pain; however, a June 2000 
VA mental disorders examiner provided no Axis I diagnosis but 
added that the veteran could appear in front of a board 
review of evaluation.  In January 2000, the veteran 
complained of impotence and lost nocturnal erections and 
tingling over the second and third right fingers associated 
with neck/shoulder pain.  He was diagnosed with chronic low 
back pain, anxiety and erectile dysfunction (ED) and Viagra 
was prescribed.  At a November 2000 VA peripheral nerves 
examination, the veteran was diagnosed with cervical cord 
myelopathy with intermittent paresthesias involving the 
extremities on both sides along with cervical cord 
impingement on magnetic resonance imaging (MRI) and mild 
sensory loss graded at about 20 to 30 percent on testing of 
sharp touch in a glove stocking distribution.  The VA 
examiner noted that peripheral neuropathy could not be ruled 
out and the veteran's history strongly suggests that his 
symptoms are due to irritation of the cervical spine cord.  
Service medical records reflect treatment for, or a diagnosis 
of, PFB in October 1979, April 1980 and July 1981, a sinus 
condition in May 1977, July 1979 and March 1980, acne in 
April 1980 and May 1980, and a groin rash in December 1979, 
November 1980, and June 1981.  In a November 1994 statement, 
the veteran indicated that he had not noticed PFB because he 
had not shaved since his discharge in 1983.  A June 1997 VA 
treatment record reflects a diagnosis of allergic rhinitis.  
A December 1997 VA treatment record shows a diagnosis of DPN.  
On remand, the veteran should be afforded psychiatric, 
peripheral nerves, skin, respiratory and genitourinary 
examinations to ascertain whether he has a psychosis, 
peripheral neuropathy, skin disorders (to include PFB and/or 
DPN), a disorder related to sinus injury, and/or sexual 
dysfunction (impotence) and, if such disorder is found, 
whether it is related to service or to the veteran's service-
connected spine disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him from October 1983 to the 
present for his service-connected 
cervical and lumbar spine disabilities 
and claimed psychiatric, skin, sinus, 
peripheral neuropathy, and sexual 
dysfunction disorders.  The RO should 
attempt to obtain records from each 
health care provider he identifies, to 
include any missing records from the 
Miami VA Medical Center.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection and increased ratings 
claims; (2) that a disability that is 
proximately due to or the result of a 
service-connected disease or injury shall 
be service connected; and (3) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded psychiatric, 
peripheral nerves, skin, respiratory, 
genitourinary, orthopedic and neurologic 
examinations to identify any psychiatric, 
peripheral neuropathy, skin, sinus or 
sexual dysfunction disorder(s) found and 
their etiologies and to determine the 
nature and extent of the veteran's 
service-connected cervical and lumbar 
spine disabilities.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination, 
nerve conduction studies and range of 
motion studies expressed in degrees.

First, the veteran should be afforded 
orthopedic and neurologic examinations to 
determine the nature and extent of the 
veteran's arthritis and degenerative disc 
disease of the cervical spine and his 
lumbosacral strain.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
examiner(s) should specify any anatomical 
damage, identify the muscle groups 
involved, and describe any functional 
loss, including the inability to perform 
normal working movements with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner(s) should 
provide individual and combined range of 
motion measurements of the cervical and  
thoracolumbar spine.  The examiner(s) 
also should indicate whether there is 
unfavorable or favorable ankylosis of the 
entire spine, the entire cervical or the 
entire thoracolumbar spine; stiffness, 
pain (whether or not it radiates), or 
aching in the area of the spine affected 
by residuals of injury or disease; muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis; localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour.  The 
examiner(s) should identify the 
underlying pathologic process causing any 
neck or low back pain.    Normal forward 
flexion, extension, and left and right 
lateral flexion of the cervical spine are 
zero to 45 degrees, while left and right 
lateral rotation are zero to 80 degrees.  
Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, while normal extension, left and 
right lateral flexion and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical and thoracolumbar spine is 
340 degrees and 240 degrees, 
respectively.  Unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner(s) should indicate whether 
the veteran's cervical spine disability, 
(1) is manifested by severe limitation of 
motion; (2) is manifested by severe 
intervertebral disc syndrome having 
recurring attacks with intermittent 
relief; or (3) is manifested by 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, and little intermittent relief.  
The examiner(s) should indicate whether 
the veteran's lumbosacral strain: (1) is 
severe and characterized by listing of 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; (2) has muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; (3) has characteristic pain on 
motion; or (4) has slight subjective 
symptoms only.

If the veteran has degenerative disc 
disease of the cervical/lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected cervical and lumbar spine 
disabilities.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed.

Second, the veteran should be afforded a 
psychiatric examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  All special studies 
or tests including psychological testing 
and evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer opinions as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder: (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, (2) was a 
psychosis manifested within one year 
after discharge from service in October 
1983 or (3) was proximately due to, or 
the result of, the veteran's service-
connected cervical and/or lumbar spine 
disabilities, including on the basis of 
aggravation.  For example, if the veteran 
is diagnosed with depression due to pain 
associated with one of his service-
connected spine disabilities, his 
depression would be service connectable.

Third, the peripheral nerves examiner is 
requested to conduct nerve conduction 
studies of the veteran's extremities and 
to review all pertinent medical records 
and the veteran's claims file, and after 
a thorough clinical examination, offer an 
opinion as to: whether the veteran has 
peripheral neuropathy, and whether it is 
at least as likely as not (50 percent or 
more probability) that such disorder (1) 
is etiologically related to the veteran's 
period of active duty or (2) is 
proximately due to, or the result of, the 
veteran's service-connected cervical 
and/or lumbar spine disabilities, 
including on the basis of aggravation.  

Fourth, the skin and respiratory disorder 
examiners are requested to review all 
pertinent medical records and the 
veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to: whether the veteran has a 
skin or respiratory disorder(s) (such as 
pseudofolliculitis barbae 
(PFB),dermatosis papulosa nigra (DPN), 
rhinitis, or sinusitis) and whether it is 
at least as likely as not (50 percent or 
more probability) that such disorder(s) 
is etiologically related to the veteran's 
period of active duty.  

Finally, the genitourinary examiner is 
requested to review all pertinent medical 
records and the veteran's claims file, 
and after a thorough clinical 
examination, offer an opinion as to: 
whether the veteran has sexual 
dysfunction (impotence), and whether it 
is at least as likely as not (50 percent 
or more probability) that such disorder 
(1) is etiologically related to the 
veteran's period of active duty or (2) is 
proximately due to, or the result of, the 
veteran's service-connected spine 
disabilities, including on the basis of 
aggravation.  

The examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection and increased ratings 
claims, including any additional evidence 
obtained by the RO on remand.  In 
particular, the RO's review should 
include consideration of the provisions 
of the former and current spine rating 
criteria; and all applicable diagnostic 
codes under 38 C.F.R. § 4.71a and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.59 (2004) for the veteran's 
cervical spine and lumbosacral strain 
disabilities; and the provisions of 
38 C.F.R. § 3.310 (2004) for his service-
connection claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




